NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                       No. 11-1757
                      _____________

                MIGNONE SALLY N'JIE;
                 EDWARD B. MENDY,
                     Appellants

                             v.

               MEI CHEUNG; JIN LOK;
             ABC INSURANCE COMPANY;
             XYZ INSURANCE COMPANY
                   _____________

        Appeal from the United States District Court
                for the District of New Jersey
               (D.C. Civil No. 2-09-cv-00919)
        District Judge: Honorable Stanley R. Chesler
                       _____________

        Submitted Under Third Circuit LAR 34.1(a)
                   November 13, 2012

Before: RENDELL, FUENTES and CHAGARES, Circuit Judges

            (Opinion Filed: November 20, 2012)

                      _____________

                OPINION OF THE COURT
                    _____________
RENDELL, Circuit Judge.

       Plaintiffs, tenants of a property in Nutley, New Jersey, appeal from the District

Court’s grant of summary judgment in favor of their landlord, Defendant Mei Cheung,

and Cheung’s husband, Defendant Jin Lok. We will affirm.

       Plaintiffs and Defendant entered into a lease agreement covering a term from

April 15, 2007 through April 15, 2009. At the end of the lease agreement, the

following language was added in handwriting: “Option to renew for one year lease

terms. Rent for second year shall be $2400.00. Option to buy. Right of first refusal.”

(App. 69.) In January 2009, Cheung informed Plaintiffs that she and her husband

would be moving into the property, and told Plaintiffs that they would have to move

out. (App. 228.) Claiming that Cheung unlawfully deprived them of their option to

buy the property, Plaintiffs initiated this action in March 2009. In total, Plaintiffs

asserted 14 claims against Defendants.

       In an opinion dated March 1, 2011, Judge Chesler granted Defendants’ motion

for summary judgment in its entirety and dismissed Plaintiffs’ claims. (Doc. No. 67;

App. 5.) With regard to Plaintiffs’ breach of contract claims, Judge Chesler reasoned

that Defendants showed “an authentic, subjective intention to personally occupy their

unit” (App. 9), thereby demonstrating good cause for refusing to renew the lease, and

that the lease agreement could not be interpreted to give rise to an enforceable option

to buy. Because the District Court concluded that Cheung did not breach the lease

agreement, it granted summary judgment on Plaintiffs’ inducement of breach of
                                             2
contract and unjust enrichment claims in favor of Defendants. Furthermore, because

the parties agreed that Cheung never made a “clear and definite” promise to sell the

property, the District Court granted summary judgment on Plaintiffs’ detrimental

reliance claim in favor of Defendants. Finally, the District Court concluded that

Plaintiffs had not adequately alleged facts to support their “post-termination

violations” claim or their libel and slander claim.

       Plaintiffs’ appeal of the District Court’s grant of summary judgment in favor of

Defendants raises three issues: (1) whether the District Court erred in granting

Defendants’ motion for summary judgment; (2) whether the District Court erred in

failing to grant Plaintiffs’ Rule 56(f) motion; and (3) whether the District Court erred

in failing to permit Plaintiffs to continue to depose Defendants. 1

     The District Court had jurisdiction pursuant to 28 U.S.C. § 1332. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review the District Court’s decision de

novo. Viera v. Life Ins. Co. of N. Am., 642 F.3d 407, 413 (3d Cir. 2011). Summary

judgment is proper if no genuine issue of material fact exists, and if the moving party

is entitled to judgment as a matter of law. Marino v. Indus. Crating Co., 358 F.3d 241,


1
  Defendants raise objections to the notice of appeal filed by Plaintiff Edward B.
Mendy, arguing that Mendy violated Magistrate Judge Shipp’s August 16, 2010 order
by signing the notice of appeal as Pennsylvania counsel despite not being admitted to
the Pennsylvania bar pro hac vice, and urging this Court to dismiss the appeal.
Because Plaintiffs are proceeding pro se, however, the Court finds it inappropriate to
dismiss the instant appeal. Accordingly, we will address the merits of Plaintiffs’
appeal.

                                            3
247 (3d Cir. 2004). We also review the legal interpretation of contractual language de

novo. Id.

       In challenging the legal conclusions reached by the District Court, Plaintiffs

largely recycle arguments they made in opposing Defendants’ motion for summary

judgment. We will adopt Judge Chesler’s well-reasoned opinion, which rejected

Plaintiffs’ arguments the first time around. Plaintiffs’ other arguments do not

convince us that the District Court erred in granting summary judgment.

       Plaintiffs argue for the first time on appeal that Defendants violated New

Jersey’s Anti-Eviction Statute by initiating an eviction action before the end of the

lease and by failing to provide proper notices to Plaintiffs. Plaintiffs failed to make the

first argument in District Court. However, even if they had, this line of argument

would not be sufficient to demonstrate that Defendants breached the lease agreement –

if anything, Defendants failed to comply with the procedures contemplated in the Anti-

Eviction Statute. 2 However this is not indicative of their breach of the lease

agreement itself, and indeed, the Statute contemplates the owner’s intent to personally

occupy the premises as “good cause” for non-renewal and the basis of a removal

proceeding.

2
  The language of the Anti-Eviction Statute states that “[n]o . . . tenant . . . may be
removed by the Superior Court from any house [or] building . . . except upon
establishment of one of the following grounds as good cause: . . . (l)(2) The owner . . .
seeks to personally occupy the unit.” N.J.S.A. 2A:18-61.1(l)(2). Furthermore, owners
seeking to evict tenants pursuant to that provision must provide “two months’ notice
prior to the institution of the action and, provided that where there is a written lease in
effect no action shall be instituted until the lease expires.” N.J.S.A. 2A:18-61.2(f).
                                              4
       Plaintiffs also argue that the District Court erred in failing to consider parole

evidence with regard to the “option to buy” provision. Plaintiffs insist that extrinsic

evidence would demonstrate that the provision was an option, giving them unilateral

power to compel Cheung to sell them the property. All parties agree that New Jersey

law governs contract interpretation in this case. Accordingly, a contract must be

“sufficiently definite,” meaning “that the performance to be rendered by each party

can be ascertained with reasonable certainty.” Weichert Co. Realtors v. Ryan, 128 N.J.

427, 435 (1992). The contract language at issue states: “Option to renew for one year

lease terms. Rent for second year shall be $2400.00. Option to buy. Right of first

Refusal.” We agree with the District Court in concluding that this language – which

lacks all material terms – cannot be interpreted to give rise to an enforceable option to

buy. By Plaintiffs’ own admission, the terms of the option were vague and unspecified

and needed to be negotiated. Defendants did not breach the lease agreement by

refusing to sell the property to Plaintiffs.

       Plaintiffs also object to the District Court’s rulings regarding discovery.

Plaintiffs argue that the District Court should have granted Plaintiffs’ Rule 56(f)

motion 3 requesting additional discovery, and also should have allowed Plaintiffs to

finish deposing Defendants. “Our standard of review with regard to the district court’s

3
  Plaintiffs filed their Rule 56(f) motion before amendments to Rule 56 took effect in
2010. As part of a general restyling of the Federal Rules of Civil Procedure, the
language of Rule 56(f) was amended and incorporated into Rule 56(d). See
Pennsylvania Dep’t of Public Welfare v. Sebelius, 674 F.3d 139, 157 n.3 (3d Cir.
2012).
                                             5
management of discovery is abuse of discretion.” Gallas v. Supreme Court of Pa., 211

F.3d 760, 778 (3d Cir. 2000); see also Horvath v. Keystone Health Plan East, Inc., 333

F.3d 450, 458 (3d Cir. 2003) (reviewing a district court’s decision to preclude further

discovery in response to a summary judgment motion under an abuse of discretion

standard). “[W]e will not upset a district court’s conduct of discovery procedures

absent a demonstration that the court’s action made it impossible to obtain crucial

evidence, and implicit in such a showing is proof that more diligent discovery was

impossible.” In re Fine Paper Antitrust Litig., 685 F.2d 810, 818 (3d Cir. 1982)

(internal quotation marks and citation omitted). We conclude that the District Court

did not abuse its discretion by denying Plaintiffs’ Rule 56(f) motion or by refusing to

extend deposition deadlines. Discovery was closed – with finality – by Magistrate

Judge Shipp. As set forth in Magistrate Judge Shipp’s order dated August 16, 2010,

Plaintiffs repeatedly failed to meet discovery deadlines, disregarded court orders, and

engaged in “the discovery game of hide and seek.” (See Doc. No. 37.) Clearly,

Plaintiffs can attribute any missing discovery only to their own neglect – the District

Court gave them adequate opportunity to “obtain crucial evidence,” and they have not

demonstrated explicitly or implicitly that “more diligent discovery was impossible.”

In re Fine Paper, 685 F.2d at 818. It was not an abuse of discretion for the District

Court to deny Plaintiffs’ request.

       For the foregoing reasons, we will affirm the District Court’s grant of summary

judgment for Defendants.
                                            6